Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the first end of said plate- or bar-spaced core element abutting the first coupled section of the closed magnetic core element” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered(Note that while claim  19 depends on claim 17 which recites “ the first end of said plate- or bar-shaped core element being spaced from first coupling section of the closed magnetic core by a first gap.” The drawing does not disclose an embodiment that the first end of said plate- or bar-shaped core element being spaced from first coupling section of the closed magnetic core by a first gap while at the same time the first end of said plate- or bar-spaced core element abutting the first coupled section of the closed magnetic core element.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. Claim 14 objected to because of the following informalities:
Claim 14, line 2, “ the permeability” should be – a permeability--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites the limitation “the first end of said plate- or bar-spaced core element abutting the first coupled section of the closed magnetic core element” while claim  19 depends on claim 17 which recites “ the first end of said plate- or bar-shaped core element being spaced from first coupling section of the closed magnetic core by a first gap.” The specification does not disclose an embodiment that the first end of said plate- or bar-shaped core element being spaced from first coupling section of the closed magnetic core by a first gap While at the same time the first end of said plate- or bar-spaced core element abutting the first coupled section of the closed magnetic core element.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 5, 11, 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN204204550U) in view of Kenji (JPH11149979A)
With regard to claim 17 Zhong teaches an induction-coil power unit comprising an electromagnetic filter therebetween, said electromagnetic filter being manufactured as a single electronic component ( see 10, 11, 14 as single electronic component Fig. 1) and comprising:
a common mode filtering choke ( e.g. 10,11, Fig. 1) adapted to suppress electric noise signals flowing in the same direction ( see page 1 of translation para 1, common mode inductor filter the common mode noise, it is known in the art that common mode means signal in the same direction see Electronic design.com” Understanding common-mode and differential mode interference), said common mode filtering choke comprising:
a closed magnetic core element ( e.g., 10, Fig. 1), and
first and second coils ( two 11s, Fig. 1)  wound over opposing portions ( see 11 at opposite portions of 10, Fig. 1) of said closed magnetic core element ( e.g., 10, Fig. 1)
said closed magnetic core element ( e.g., 10, Fig. 1) having first and second coupling sections ( see first and second coupling sections, see Examiner labeled Fig . 1ZHong) located opposite to one another and disposed respectively between adjacent free ends of the first and second induction coils ( e.g., 11, Fig. 1)  wound over the closed magnetic core element( see Fig. 1 , 11 wound around 10); and
a differential mode filtering choke ( e.g., 14, Fig. 1)  adapted to suppress electric noise signals flowing in opposite directions( see page 1 of translation para 1, differential mode inductor filter the differential mode noise, it is known in the art that differential mode means signal in the opposite direction see Electronic design.com” Understanding common-mode and differential mode interference), said differential mode filtering choke comprising:
a plate- or bar-shaped core element (e.g., 14, Fig. 1) arranged to provide a magnetic flux between the opposite coupling sections ( 1st and 2nd coupling section of 10, See Examiner labeled Fig. 1 of Zhong below) of the closed magnetic core element ( page 6 of translation, para 3, 14 is sub-magnetic circuit, and part of the magnetic circuit form ed of 10 and 11, therefore, the magnetic flux from 10 is through 14 to form a magnetic circuits, also as seen from , a first end  ( 1st end of 14, Fig. 1) of the plate- or bar-shaped core element ( e.g., 14, Fig. 1) disposed adjacent to said first coupling section ( 1st coupling section of 10, Fig. 1), and a second end ( 2nd end of 14, Fig. 1) of the plate- or bar-shaped core element disposed adjacent to said second coupling section ( 2nd coupling section, Fig. 1) ,  the first end of said plate- or bar-shaped core element being spaced from said first coupling section of the closed magnetic core element by a first gap( see gap between 14 and 1st coupling section, Fig. 1) , the first gap being preselected to yield a predetermined differential filtering effect by introducing a predetermined degree of differential electric noise signal attenuation( page 6 of translation para 3, provide a proper gap between 14 and 10 to ensure sufficient differential mode component for fabricate filter circuit,. Also see page 1 of translation, filter with differential mode inductor to filter differential mode interference)
Zhong does not teach the induction-coil power unit for induction cooktop comprising an AC power input and a power conversion entity adapted to provide electric current to an induction coil wherein an electromagnetic filtering section therebetween
However, Kenji teaches An induction-coil power unit comprising an AC power input ( e.g., 12, Fig. 1) and a power conversion entity ( e.g., 19, Fig. 1)adapted to provide electric current to an induction coil ( e.g., 20, Fig. 1), wherein an electromagnetic filtering section ( e.g., 14, 15, 16, Fig. 1) therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong,  to include an induction-coil power unit comprising an AC power input, a power conversion entity adapted to supply power to an induction coil, as taught by Kenji, in order to simply and efficiently reduce high-frequency noises leaking to the outside through an input power wire and an earth wire by penetrating a power line of a cooker ( see abstract)

    PNG
    media_image1.png
    905
    1160
    media_image1.png
    Greyscale

With regard to claim 5, the combination of Zhong and Kenji teaches all the limitations of claim 17, Zhong further teaches said closed magnetic core element comprises a ring-like ( see 10, Fig. 1) or polygonal shape. 
With regard to claim 11, the combination of Zhong and Kenji teaches all the limitations of claim 17, Zhong further teaches said closed magnetic core element and/or said bar-shaped or plate-shaped core element are made of ferrite (page 3 of translation, last 3 para, core and strip are made of ferrite) or laminated metal sheet.
With regard to claim 12. the combination of Zhong and Kenji teaches all the limitations of claim 17, Zhong further teaches the first and second coils comprise the same number of turns or a different number of turns ( see Fig. 1, 11 has the same number of turns).
With regard to claim 20, the combination of Zhong and Kenji teaches all the limitations of claim 17, Zhong further teaches said closed magnetic core element of the common mode filtering choke being formed together as a single piece with either: said plate- or bar-shaped core ( see Fig. 1 of Zhong, also see abstract, the magnetic core and magnetic strip formed by combination technology)

6. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN204204550U) and Kenji (JPH11149979A) in further view of Huang (CN101123138A)
With regard to claim 10, the combination of Zhong and Kenji teaches all the limitations of claim 17, but not wherein said closed magnetic core element and/or said bar-shaped or plate-shaped core element are injection moulded or powder compression moulded elements.
However, Huang teaches said closed magnetic core element and/or said bar-shaped or plate-shaped core element are injection moulded or powder compression moulded elements ( see page 6 of translation, para 3, core 221 is formed by injecting molding) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 , to configure magnetic core element and/or said bar-shaped or plate-shaped core element to be made of injection moulded or powder compression moulded elements, as taught by Huang , because it is known in the art that the injection molding is a standard technology with high efficiency and fast production, reduce the waste and the cost of manufacture.

7. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN204204550U) and Kenji (JPH11149979A) in further view of Cheng (CN107134916A)
With regard to claim 13, the combination of Zhong and Kenji teaches all the limitations of claim 17 but not wherein said the first and second two coils comprise the same winding direction.
However, Cheng teaches said the first and second coils comprise the same winding direction ( three coils has the same winding direction page 8 of translation, para 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to configure said the first and second coils to be the same winding direction, as taught by Cheng, in order to excite of the magnetic field in the same direction, generate higher inductance, the inhibition of the common-mode signal stronger ( page 9 of the translation, para 1).

8. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN204204550U) and Kenji (JPH11149979A) in further view of Sun (CN107045916A)
With regard to claim 14, the combination of Zhong and Kenji teaches all the limitations of claim 17, Zhong does not teach wherein the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element is chosen in order to obtain a desired filtering capability for induction hob applications.
Sun teaches wherein the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element is chosen in order to obtain a desired filtering capability for induction hob applications ( page 10 of translation, para 1, selecting the first magnetic core 100 and the second magnetic core 400 with suitable magnetic permeability, …so that the distribution of the magnetic induction lines in the first magnetic core 100 and the second magnetic core 400 is balanced for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio< Kenji teaches about induction hob application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to select the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element in order to obtain a desired filtering capability for induction hob applications, as taught by Sun , for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio) ( page 10, para 1 of Sun)


Response to Argument
9. Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Zhong (CN104700988A) teaches  the invention provides a three-phase broadband composite inductor and an EMI filtering electric appliance device with the three-phase broadband composite inductor. The three-phase broadband composite inductor comprises a main magnetic core, three coils and a Y-shaped magnetic bridge.
Xiao (CN203721415U) teaches a differential mode and common mode integrated inductor which comprises two E-shaped magnetic cores
Sun (CN206313657U) teaches The utility model provides a kind of EMC filter circuit (10) and electromagnetic oven.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836